DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The claims filed 09/21/2022 are under consideration.
Claims 1 and 6 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
The rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of Applicant’s amendment. 
The prior art rejections have been modified to address Applicant’s amendment.
A provisional non-statutory double patenting rejection has been included. 

Response to Argument
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 contains the limitation of the water-soluble drug in the sustained release microparticles is released in 60 days closed to zero order release kinetics. It is not clear what “closed to” was intended to mean. For the purposes of applying art, this limitation is interpreted as “close to”, i.e., like, near, almost.
	Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US 5556642 in view of Hutchinson, US 20020198315 A1, Simone, US 20100316571 and Berkland, Journal of Controlled Release, 82, 2002.
Kobayashi teaches methods for producing sustained release microparticles comprising water soluble drugs and water insoluble biodegradable polymer (Kobayashi, e.g., abstract).
Applicable to claim 1 as amended: 
Kobayashi teaches lactic acid – glycolic acid copolymers and PLGA corresponding to the claimed PLGA (Kobayashi, e.g., c4:59-65 and examples). Hutchinson teaches microparticle formulations comprising triptorelin and leuprorelin (Hutchinson, e.g., 0148, 0158, claim 9). Hutchinson teaches PLGA, i.e., lactide/glycolide copolymer (Hutchinson, e.g., 0216).
Kobayashi teaches methods for preparing microspheres using lactic acid-glycolic acid copolymers (Kobayashi, e.g., claims 4-5), wherein the peptide is LHRH (Kobayashi, e.g., example 4). LHRH is an analog of triptorelin, see Hutchinson, e.g., claim 9, triptorelin ([D-Trp]-LHRH). Kobayashi teaches methylene chloride, i.e., dichloromethane (Kobayashi, e.g., claim 2) as solvent for dissolving the solid dispersion as required in claim 1 step 2. 
With respect to the limitation of microparticles without a trace of the organic solvent A and C: Kobayashi teaches the method including a step of recovering all organic solvents used in the method for the protection of the environment (Kobayashi, e.g., c4:52-57). Thus, Kobayashi includes a suggestion which would have prompted one skilled in the art to dry the microparticles in a manner which would have resulted in microparticles which do not contain any organic solvents used in the preparation method to protect the environment. This point is reinforced by Hutchinson since Hutchinson teaches methods including obtaining an essentially solvent-free peptide polyester mixture as solid dispersion in the form of microparticles containing a colloidally dispersed free peptide (Hutchinson, e.g., 0027 and 0067).
With respect to the limitation of 100% of the water-soluble drug in the sustained-release microparticles is released in 60 days closed to zero order release kinetics: Hutchinson teaches microparticles adapted for continuous release, wherein the release was essentially complete by about 8 weeks so that the microparticles provide continuous peptide release over about 2 months (Hutchinson, e.g., 0155). This corresponds to complete release in about 60 days.
Berkland, Journal of Controlled Release, 82, 2002 teaches zero-order release, i.e., constant release rate (Berkland, e.g., pg. 138, ¶ 2) is desired to maintain more constant blood concentrations of drugs and avoid side effects (Berkland, e.g., pg. 137, Introduction). 
Simone teaches anhydrous diethyl ether was known and used for precipitating lactic acid polymers such as those used in Kobayashi (Simone, e.g., 0117 and 0151). 

Kobayashi teaches the method comprising forming a solid dispersion of drug and biodegradable polymer, dissolving the solid dispersion in a water immiscible organic solvent, emulsifying the resulting solid dispersion solution with an aqueous phase, and removing the organic solvent thus solidifying the microparticles (Kobayashi, e.g., claim 1). The microparticles are isolated and washed by distilled water corresponding to washing with ultrapure water, e.g., three times (Kobayashi, e.g., examples 1 and 4). This methodology corresponds to steps 2-4 in claim 1.
The organic solvent for dissolving the solid dispersion has a boiling point less than 100oC, i.e., less than water, and is water immiscible (Kobayashi, e.g., c4:59-65).
The aqueous phase contains an emulsifier, i.e., surfactant (Kobayashi, e.g., c5:1-8).
Kobayashi teaches preparing solid dispersion by dissolving the drug and the polymer in a solvent in which they both dissolve (Kobayashi, e.g., c2-c3, bridging ¶, and c4:7-40). The desired solid dispersion is obtained by removing the solvent in which they both dissolve, e.g., evaporation, spray drying or the like (Kobayashi, e.g., c4:52-57). 
Kobayashi’s method differs from the method recited in claim 1 in that Kobayashi teaches the solid dispersion prepared by dissolving the polymer and drug in a solvent in which they both dissolve but does not expressly teach acetic acid.
A further difference between the method recited in claim 1 and the method of Kobayashi is that Kobayashi teaches solvent removal, e.g., evaporation, to arrive at the solid dispersion rather than adding mixed solution into an organic solvent B or adding an organic solvent B into the mixed solution to produce a precipitate, organic solvent B being selected from at least one of anhydrous diethyl ether, hexane and n-heptane.
Kobayashi does not teach the limitation of 80% of the water-soluble drug in the sustained-release microparticles is released in 60 days at zero order release characteristics.

Hutchinson teaches a process for preparing a solid dispersion in a method for preparing microparticles similar to those of Kobayashi (Hutchinson, e.g., 0061). Hutchinson teaches the use of acetic acid as a solvent which can dissolve the active, e.g., peptide, and the polymer, e.g., polylactic acid or copolymer of lactic and glycolic acids, for preparing a solution of peptide and polymer wherein the peptide is dispersed in the polymer (Hutchinson, e.g., 0027 and 0060). Glacial acetic acid is found throughout, e.g., Hutchinson, e.g., 0094.
Further, Hutchinson teaches adding the peptide/polyester/acetic acid solution to a non-solvent to precipitate the solid dispersion thereby obtaining an essentially solvent-free peptide polyester mixture as solid dispersion in the form of microparticles containing a colloidally dispersed free peptide (Hutchinson, e.g., 0027 and 0067). Hutchinson does not expressly teach anhydrous diethyl ether, however, anhydrous diethyl ether was known and used to precipitate lactide polymers as evident from Simone. See Simone, e.g., 0117, and 0151.
Hutchinson teaches acetic and non-solvent technique results in a colloidal dispersion of the peptide in an organic phase which would have been seen by one skilled in the art as an effective solution for the problem identified in Kobayashi where the medicament is heterogeneously dispersed resulting in low incorporation efficiency (Kobayashi, e.g., c2:15-37). The production of colloidally dispersed peptide would have been expected to improve incorporation efficiency.
Consequently, one skilled in the art understood acetic acid to be a solvent capable of dissolving both the peptide and polyester in the method of Kobayashi, and glacial acetic acid was known and used for preparing solid dispersions of peptide in similar polyesters (Hutchinson). Moreover, the skilled artisan understood anhydrous diethyl ether was known and useful for precipitating lactide containing polymers as evident from Simone. Thus, one skilled in the art would have known diethyl ether was a suitable nonsolvent for the PLGA polymers to prepare the dispersion as suggested in Hutchinson.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified a method for preparing microparticles as understood from Kobayashi according to the teachings of Hutchinson and Simone with a reasonable expectation of success. The use of glacial acetic acid to dissolve the polymer and the peptide is expressly suggested in Hutchinson. Thus, Hutchinson provided an express suggestion to use glacial acetic acid to prepare PLGA/peptide dispersions in methods for preparing microparticles.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to additionally modify Kobayashi’s technique by employing a non-solvent technique suggested in Hutchinson for to arrive at a solid dispersion of peptide in polyester as suggested in Hutchinson with a reasonable expectation of success. This modification may be viewed as the use of a known technique to improve similar methods in the same way. In this instance, the acetic acid and non-solvent steps were expressly known for the same purpose as the solvent and evaporation technique in Kobayashi, and the skilled artisan would have been motivated to employ acetic acid and a non-solvent, e.g., anhydrous diethyl ether as suggested in Simone to arrive at a solid dispersion which is essentially free of solvent thereby improving upon the evaporation method of Kobayashi by reducing the time and energy required for evaporation of essentially all of the solvent. Additionally, because the peptide is dispersed in the polymer in a colloidal manner, rather than a heterogeneous manner, the loading efficiency was expected to be improved.
The skilled artisan would have been motivated to employ acetic acid as solvent for peptide and polyester and addition to a non-solvent such as hexane instead of the evaporation technique of Kobayashi because Hutchinson teaches this technique allows for obtaining a solid dispersion of peptide in polyester which is essentially free of solvent, i.e., acetic acid upon addition to a non-solvent, e.g., anhydrous diethyl ether, and wherein the peptide is colloidally dispersed in the solid dispersion. The skilled artisan would have had a reasonable expectation of successfully making this modification because both references teach techniques for preparing a solid dispersion of peptide in similar biodegradable polyesters.

Kobayashi, Hutchinson and Simone teach complete release (100%) of the water-soluble drug in the sustained-release microparticles is released in two months (60 days) with continuous release but do not expressly teach zero order release characteristics.
Berkland, Journal of Controlled Release, 82, 2002 teaches zero-order release, i.e., constant release rate (Berkland, e.g., pg. 138, ¶ 2) is desired to maintain more constant blood concentrations of drugs and avoid side effects (Berkland, e.g., pg. 137, Introduction). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize a method as understood from Kobayashi, Hutchinson, and Simone for complete release at two months, with continuous, zero order, release as suggested by Berkland with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the microparticles for zero order release for the expected benefit of more constant tissue drug concentration and avoidance of side effects as suggested by Berkland. The skilled artisan would have had a reasonable expectation of success since Berkland suggests zero order release improves peptide therapeutic efficacy and Kobayashi/Hutchinson/Simone teach methods for preparing microparticles for therapeutic delivery of peptides. 
Accordingly, the subject matter of claim 1 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US 5556642 in view of Hutchinson, US 20020198315 A1, Simone, US 20100316571 and Berkland, Journal of Controlled Release, 82, 2002 as applied to claim 1 above, and further in view of Woo, US 20080131513.
The combined teachings of Kobayashi, Hutchinson, Simone and Berkland teach a method having the steps required by claim 1, and Kobayashi teaches where the method further comprises including an additive added to the microparticle. However, the combined teachings of Kobayashi, Hutchinson, Simone and Berkland do not expressly teach the additive is 0.01-10% of the sum of the mass of the water-soluble drug and the water insoluble polymer. 
Woo teaches methods for preparing sustained release microparticles (Woo, e.g., Abstract, Title), wherein the microparticle comprises a drug, biodegradable polymer and an additive effective to modify release of the drug from the microparticle (Woo, e.g., Abstract, claim 1). Suitable additives for this purpose include, e.g., amino acids (Woo, e.g., 0016-0017), wherein the additive is present in an amount ranging preferably from 0.5-0.7% by weight of the microparticle (Woo, e.g., 0018). The amount suggested in Woo for modifying release from the microparticles is entirely within the range recited in claim 6.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for preparing sustained release microparticles as understood from Kobayashi, Hutchinson, Simone and Berkland by incorporating an additive in an amount as was known in the prior art, e.g., 0.5-0.7% by weight of the microparticle with a reasonable expectation of success. The skilled artisan would have been motivated to include an additive in the amount suggested by Woo in the solid dispersion step or the microparticle formation step to ensure the additive is dispersed in the polymer like the drug to effectively modify release of the drug from the microparticle, e.g., pH stabilizing and protecting amount with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because each document teaches methods for preparing sustained release microparticles comprising similar drugs and similar biodegradable polymers. 
Accordingly, the subject matter of claim 6 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 17648380 in view of Kobayashi, US 5556642 in view of Hutchinson, US 20020198315 A1, and Berkland, Journal of Controlled Release, 82, 2002 as applied to claim 1 above, and further in view of Woo, US 20080131513. 
The reference application teaches method for preparing sustained-release microparticles consisting of the following steps: i) preparing a solid dispersion of a water-soluble drug and a biodegradable and biocompatible poorly water-soluble polymer; the mass ratio of the water-soluble drug to the poorly water-soluble polymer is 1:1 to 1:99; completely dissolving the biodegradable and biocompatible poorly water-soluble polymer and the water-soluble drug in an organic solvent A to form a mixed solution of the drug and the polymer; and adding the mixed solution into an organic solvent B or adding the organic solution B into the mixed solution to produce a precipitate, collecting the precipitate, washing the precipitate with the organic solvent B several times, and removing the organic solvent B to obtain a solid dispersion of the water-soluble drug and the poorly water-soluble polymer, wherein the organic solvent B is incapable of dissolving the poorly water-soluble polymer and the water-soluble drug; wherein the organic solvent A is glacial acetic acid; the organic solvent B is selected from at least one of anhydrous diethyl ether and anhydrous n-heptane; the poorly water-soluble polymer is one or more selected from a group consisting of polyesters, polycarbonates, polyacetals, polyanhydrides, polyhydroxy fatty acids and copolymers; ii) dissolving the solid dispersion prepared in step i) in an organic solvent C to form a solid dispersion emulsion; the organic solvent C is one or more solvent selected from a group consisting of aliphatic hydrocarbons, halogenated hydrocarbons, fatty acid esters, aromatic hydrocarbons and ethers; iii) adding the solid dispersion emulsion obtained in step ii) into a surfactant-containing aqueous solution to form a uniform emulsion; and iv) solidifying microparticles in the emulsion by solvent volatilization or solvent extraction, collecting the microparticles, washing with ultrapure water several times to remove the surfactant attached to the surface of the microparticles, and drying to obtain the sustained-release microparticles; the water-soluble drug is at least one of a protein drug, a peptide drug and a nucleic acid drug. Triptorelin, leuprorelin and octreotide are named in claim 4. The method further comprises the step of adding an additive which is added during the process of preparing the solid dispersion in step 1) or during the process of preparing the solid dispersion emulsion in step 2); and the additive is 0.01-10% of the sum of the mass of the water-soluble drug and the poorly water-soluble polymer. See claim 6. PLGA is named in claim 8. Glacial acetic acid is named as solvent A in claim 1. Anhydrous Diethyl ether is named in claim 1 as solvent B. Solvent C is one or more solvent selected from a group consisting of aliphatic hydrocarbons, halogenated hydrocarbons, fatty acid esters, aromatic hydrocarbons and ethers. 
The claims of the reference application do not expressly teach solvent C is dichloromethane. However, dichloromethane was known and used for preparing solid dispersions of PLGA and peptide as evident from Kobayashi. Kobayashi teaches methylene chloride, i.e., dichloromethane (Kobayashi, e.g., claim 2) as solvent for dissolving the solid dispersion as required in claim 1 step 2.   
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method claimed in the reference application by selecting dichloromethane for the solvent to dissolve the solid dispersion since Kobayashi uses dichloromethane for the same purpose. The skilled artisan would have had a reasonable expectation of success since Kobayashi teaches dichloromethane effective to dissolve PLGA in methods similar to those claimed in the reference application. 
The reference application does not claim 100% of the drug in the sustained release microparticles is released in 60 days at close to zero order kinetics. 
However this defect is cured by the teachings of Hutchinson and Berkland as enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed in the reference application according to the teachings of Kobayashi, Hutchinson, and Berkland to arrive at the presently claimed method with a reasonable expectation of success. The skilled artisan would have been motivated to configure the microparticles for 100 percent release at 60 days because Hutchinson teaches microparticles effective to deliver peptide active agents similar to those claimed in the reference application characterized by complete release at two months. The skilled artisan would have further been motivated to configure the microparticles for zero order release because Berkland suggests zero order release improves therapeutic efficacy of peptides from microparticles. This is the use of known techniques to improve similar microparticles in the same way. 
This is a provisional nonstatutory double patenting rejection.
 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615